            Case 2:18-cv-00928-MJP Document 128 Filed 05/15/19 Page 1 of 15



                                                          The Honorable Marsha J. Pechman
 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 9                                    AT SEATTLE
10
     YOLANY PADILLA, IBIS GUZMAN, BLANCA
11
     ORANTES, BALTAZAR VASQUEZ,                               No. 2:18-cv-928 MJP
12                           Plaintiffs-Petitioners,
         v.
13                                                            DEFENDANTS’ REPLY IN
     U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT                 SUPPORT OF THEIR
14
     (“ICE”); U.S. DEPARTMENT OF HOMELAND                     MOTION TO VACATE
15   SECURITY (“DHS”); U.S. CUSTOMS AND BORDER                THE COURT’S
     PROTECTION (“CBP”); U.S. CITIZENSHIP AND                 PRELIMINARY
16   IMMIGRATION SERVICES (“USCIS”); EXECUTIVE                INJUNCTION ORDER
     OFFICE FOR IMMIGRATION REVIEW (“EOIR”);                  (DKT. 110)
17
     THOMAS HOMAN, Acting Director of ICE; KIRSTJEN
18   NIELSEN, Secretary of DHS; KEVIN K. McALEENAN,
     Acting Commissioner of CBP; L. FRANCIS CISSNA,           NOTE ON MOTION
19   Director of USCIS; MARC J. MOORE, Seattle Field Office   CALENDAR: MAY 15, 2019.
     Director, ICE, JEFFERSON BEAUREGARD
20
     SESSIONS III, United States Attorney General; LOWELL
21   CLARK, warden of the Northwest Detention Center in
     Tacoma, Washington; CHARLES INGRAM, warden of the
22   Federal Detention Center in SeaTac, Washington; DAVID
     SHINN, warden of the Federal Correctional Institute in
23
     Victorville, California; JAMES JANECKA, warden of the
24   Adelanto Detention Facility,

25                                  Defendants-Respondents.
26
27
28

                                            i                   Department of Justice, Civil Division
                                                                 P.O. Box 868 Ben Franklin Station
     DEFENDANTS’ REPLY-MOTION TO VACATE                               Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                         (202) 598-8060
                  Case 2:18-cv-00928-MJP Document 128 Filed 05/15/19 Page 2 of 15



                                                            TABLE OF CONTENTS
 1
 2
 3   INTRODUCTION .......................................................................................................................... 1
 4   ARGUMENT .................................................................................................................................. 1
 5
     I.     Holding the Motion to Vacate in Abeyance is Procedurally Improper. ................................. 1
 6
     II.    Both Plaintiffs’ Previous Complaint and the Order Depended upon the Validity of Matter of
 7
     X-K-. ................................................................................................................................................ 3
 8
 9   III.      This Court Should Refrain From Deciding Issues Pertaining to Claims That Are Not Yet

10   Part of the Case. .............................................................................................................................. 6

11   CONCLUSION ............................................................................................................................. 11
12
     CERTIFICATE OF SERVICE ..................................................................................................... 13
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                          ii                                Department of Justice, Civil Division
                                                                                                             P.O. Box 868 Ben Franklin Station
     DEFENDANTS’ REPLY-MOTION TO VACATE                                                                           Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                                                                     (202) 598-8060
             Case 2:18-cv-00928-MJP Document 128 Filed 05/15/19 Page 3 of 15




 1                                           INTRODUCTION
 2           Both parties agree that the preliminary injunction this Court entered on April 5, see Dkt.
 3   110 (“Order”) cannot stand in its current form. Plaintiffs themselves have confirmed as much,
 4   having moved to amend their Complaint, see Dkt. 116, seeking to obviate the claim upon which
 5   injunctive relief was granted, and indicating their intention to “immediately file a motion to modify
 6   the preliminary injunction.” Dkt. 126 at 1, 5-6, 23. Those two actions should be dispositive, and
 7   this Court should immediately vacate the now-unsupported injunction. Importantly, such an action
 8   will cause no prejudice to Plaintiffs, because the parties have agreed to postpone the
 9   implementation of any injunction until July 1, see Dkt. 127 at 1, which gives the parties plenty of
10   time to brief an appropriate motion to seek injunctive relief based on Plaintiffs’ new claims
11   challenging Matter of M-S-, 27 I&N Dec. 509 (A.G. 2019).
12           But even though the preliminary injunction is predicated on a claim that has become “non-
13   existent,” and a legal nullity, Valadez-Lopez v. Chertoff, 656 F.3d 851, 857 (9th Cir. 2011),
14   Plaintiffs nonetheless maintain that the underlying injunction should remain in place even while
15   they simultaneously agree that it needs to be “modif[ied].” Dkt. 126 at 1, 5-6, 23. That position
16   lacks any legal support and defies common sense. Indeed, although Plaintiffs forecast their ability
17   to demonstrate a “likelihood of success,” Dkt. 126 at 6, 15, on a new motion for a preliminary
18   injunction, they do not even specify which of the claims added to account for Matter of M-S-, see
19   Dkt. 116-1 at 20-24, warrant injunctive relief. This Court should not accept at face value Plaintiffs’
20   naked assertions that injunctive relief is automatic on any of these new claims. Instead, the proper
21   path forward is clear: (1) vacate the Order; and (2) if Plaintiffs believe an injunction is warranted
22   based on their new claims, they can file a new preliminary injunction motion. Accordingly,
23   Defendants’ motion to vacate should be granted.
24                                              ARGUMENT
25      I.      Holding the Motion to Vacate in Abeyance is Procedurally Improper.
26           Citing their forthcoming motion to modify the injunction, Plaintiffs ask this Court to hold
27   “the motion to vacate in abeyance.” Dkt. 126 at 6-7. This proposition is bereft of any legal support,
28   which is unsurprising, as it is procedurally improper. It is axiomatic that if a district court seeks

                                                   1                      Department of Justice, Civil Division
                                                                           P.O. Box 868 Ben Franklin Station
     DEFENDANTS’ REPLY-MOTION TO VACATE                                         Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                                   (202) 598-8060
             Case 2:18-cv-00928-MJP Document 128 Filed 05/15/19 Page 4 of 15




 1   to alter a previously-entered injunction based on “intervening events” but “believes that there
 2   should still be a temporary injunction,” “the old one should be vacated and a new one entered.”
 3   Tepos-Perez v. INS, 449 F.2d 1290, 1291 (9th Cir. 1971) (emphasis added); see also Cooper v.
 4   City of Tucson, 649 F. App’x 624, 626-27 (9th Cir. 2016) (“In light of the [changed circumstances]
 5   …. we vacate the preliminary injunction …. [H]owever, we remand to the district court to
 6   determine whether a revised preliminary injunction is appropriate.”). In other words, because the
 7   claim that supported the Order has been rendered obsolete by the Third Amended Complaint and
 8   because Plaintiffs have conceded the need to modify the Order, the Order is without basis in law
 9   and must be promptly vacated. There is no legal justification to keep the Order in place simply
10   because Plaintiffs claim that they will, in a future motion, show a “likelihood of success” on
11   unspecified claims. Dkt. 126 at 6. Unsubstantiated averments cannot substitute for Plaintiffs
12   actually discharging their burden to demonstrate that a new injunction is warranted. A preliminary
13   injunction is “an extraordinary remedy never awarded as of right,” Winter v. NRDC, 555 U.S. 7,
14   24 (2008), and the burden is squarely on the “plaintiff” to make a “clear showing” of “entitle[ment]
15   to such relief.” Flexible Lifeline Sys., Inc. v. Precision Lift, Inc., 654 F.3d 989, 996 (9th Cir. 2011).
16   It follows that Plaintiffs cannot short-circuit this process based on a conjectural, future legal
17   showing.
18           In lieu of satisfying the preliminary injunction standard, Plaintiffs suggest that Defendants
19   can be held to a defunct preliminary injunction based on Plaintiffs’ belief that doing so is judicially
20   expedient and that Defendants will not suffer prejudice. These considerations are neither
21   appropriate nor meritorious. First, Plaintiffs’ “judicial economy” contention, Dkt. 126 at 6-7,
22   presumes that this Court is likely to grant Plaintiffs’ forthcoming motion, and glosses over the fact
23   that the claims and underlying reasoning animating a new injunction, if entered, will differ from
24   the Order and require a completely new analysis of the law and the injunctive factors. See Dkt.
25   114 at 7-15. Thus, even if there was a judicial economy exception that countenanced keeping the
26   Order in place contrary to settled legal principles—which there is not—it would be inapplicable.
27   Second, Plaintiffs claim that “deferring adjudication would not prejudice Defendants” because
28   “Matter of M-S- will not take effect until July 16, 2019.” Dkt. 126 at 7. As an initial matter, if

                                                    2                       Department of Justice, Civil Division
                                                                             P.O. Box 868 Ben Franklin Station
     DEFENDANTS’ REPLY-MOTION TO VACATE                                           Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                                     (202) 598-8060
              Case 2:18-cv-00928-MJP Document 128 Filed 05/15/19 Page 5 of 15




 1   considerations of prejudice are weighed, it is prejudice to Plaintiffs that is lacking given that the
 2   parties have agreed to allow time for additional briefing prior to any injunction coming into force.
 3   See Dkt. 127 at 1. Plaintiffs conveniently omit, moreover, that the Order does not simply mandate
 4   that Defendants hold bond hearings. It imposes a series of onerous new procedures, including
 5   holding bond hearings “within seven days of a bond hearing request.” Dkt. 110 at 19. Defendants
 6   are already undergoing significant administrative work to comply with the Order, which, absent
 7   vacatur, entails radically overhauling the system for scheduling and administering bond hearings
 8   as part of their efforts to hold bond hearings within just seven days of bond hearing requests made
 9   by a nationwide class based on an Order that Plaintiffs themselves agree must be modified. This
10   is the paradigmatic example of prejudice.
11            At the same time, delaying action on this motion produces no tangible benefits for
12   Plaintiffs, because the parties have stipulated to staying the compliance date with the Order until
13   July 1, which provides Plaintiffs sufficient time to seek interim relief on their new claims. See
14   Dkt. 127 at 1. Such an illogical outcome, one that threatens to inflict substantial harm on
15   Defendants but serves no purpose for Plaintiffs, only underscores the need for immediate vacatur
16   of the Order.
17
        II.      Both Plaintiffs’ Previous Complaint and the Order Depended upon the Validity
18               of Matter of X-K-.

19            Plaintiffs disingenuously attempt to minimize the importance of Matter of X-K-, 23 I&N

20   Dec. 731 (BIA 2005), remaining good law with respect to both their previous Complaint and the

21   Order. See Dkt. 126 at 7-11. Even a cursory glance at the pleadings and the Order belies this

22   position.

23            First, Plaintiffs argue that they “did not specify in detail the constitutional and statutory
     underpinnings to Class members’ right to a bond hearing when they filed the Second Amended
24
     Complaint.” Dkt. 126 at 8. But this misses the point: the parties litigated Plaintiffs’ motion for a
25
     preliminary injunction, including the constitutional claims, based on the assumption that Matter of
26
     X-K- provided for bond hearings, and all of the pleadings and the Order relied on that assumption.
27
     Indeed, Plaintiffs’ preliminary injunction motion cites Matter of X-K- to contend that “detained
28

                                                    3                     Department of Justice, Civil Division
                                                                           P.O. Box 868 Ben Franklin Station
     DEFENDANTS’ REPLY-MOTION TO VACATE                                         Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                                   (202) 598-8060
             Case 2:18-cv-00928-MJP Document 128 Filed 05/15/19 Page 6 of 15




 1   asylum seekers who entered the country without inspection … are eligible to seek release from
 2   incarceration” and recognizes that “[p]roposed class members are eligible for bond hearings unless
 3   and until the decision is vacated.” Dkt. 45 at 3-4 n.2 (emphasis added). For relief on new claims
 4   to now be appropriate, Plaintiffs would need to show, and this Court would need to find, a
 5   likelihood of success that 8 U.S.C. § 1225(b)(1)(B)(ii) either does not require detention, even

 6   though it states “the alien shall be detained,” or is unconstitutional as applied to the Bond Hearing

 7   Class because it does not allow bond hearings “within seven days of a bond hearing request.” Dkt.

 8   110 at 19. The original Complaint, preliminary injunction motion, and this Court’s Order do not

 9   analyze either of these claims, and therefore cannot stand on the current record.

10           Plaintiffs do not refute that these core claims were missing from their Complaint, their

11   preliminary injunction motion, and the Order. Instead, Plaintiffs’ only argument is that they

12   adequately pled a “constitutional right to a bond hearing,” Dkt. 126 at 8, which suffices to keep

13   the Order intact. That is wrong. A constitutional claim based upon the implementation of a

14   regulatory entitlement (under Matter of X-K-) is fundamentally different from a constitutional

15   claim that a statute is unconstitutional, with the latter requiring a far more exacting showing, and

16   directly implicating the basic immigration principle that aliens seeking entry to the country are

17   entitled to only the process provided by Congress, and no more. See Dkt. 114 at 11; Shaughnessy

18   v. United States ex rel. Mezei, 345 U.S. 206, 212 (1953).

19           Next, Plaintiffs try to rewrite the Order by arguing that “the Court’s order did not hold that

20   Matter of X-K- provided the sole right to a bond hearing, but instead merely evidenced the agency’s

21   current position.” Dkt. 126 at 10 (emphasis in original). But that is simply not what the Order

22   says.   Instead, the first sentence of the Order in the “Background” section is: “Under the

23   Immigration and Nationality Act (‘INA’), detained asylum seekers who are determined by

24   [USCIS] to have a credible fear of persecution are entitled to request release from custody during
     the pendency of the asylum process. See Matter of X-K-, 23 I&N Dec. 731 (BIA 2005).” Dkt. 110
25
     at 2. No other source of that “entitle[ment],” id., was identified, which makes sense because the
26
     exclusive basis for ordering bond hearings was a regulatory interpretation by Matter of X-K-.
27
     Tellingly, although Plaintiffs portray Matter of X-K- as simply representing the “agency’s
28

                                                   4                      Department of Justice, Civil Division
                                                                           P.O. Box 868 Ben Franklin Station
     DEFENDANTS’ REPLY-MOTION TO VACATE                                         Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                                   (202) 598-8060
             Case 2:18-cv-00928-MJP Document 128 Filed 05/15/19 Page 7 of 15




 1   position,” Dkt. 126 at 10, they do not identify a single other legal predicate for the bond hearings
 2   they sought, underscoring that when this Court noted that it would address Matter of M-S- “as
 3   needed,” id. (citing Dkt. 101 at 3), and when Plaintiffs said that class members were eligible for
 4   bond hearings “unless and until [Matter of X-K-] is vacated,” Dkt. 45 at 4 n.2 (emphasis added),
 5   there was a meeting of the minds that this was not merely an agency position, but the applicable

 6   baseline governing the claims being litigated with respect to the timing of bond hearings. See Dkt.

 7   114 at 8.

 8          Finally, Plaintiffs dispute the impact of Jennings v. Rodriguez, 138 S. Ct. 830 (2018), on

 9   the Order. Dkt. 126 at 10. Again, Plaintiffs fail to address the narrow question presented by

10   Defendants’ motion to vacate, which is whether the statutory analysis in the Order can withstand

11   the change in law that Matter of M-S- implemented based upon the clear ruling in Jennings that

12   Section 1225(b) could not be interpreted to permit release on bond. See 27 I&N Dec. at 517-18.

13   That narrow question is easy to answer: the change in law and reformulation of Plaintiffs’ claims

14   requires vacating the Order.

15          Even looking beyond that narrow question, that larger question must be answered in the

16   negative, because this Court’s reasoning that 8 U.S.C. § 1225(b)(1)(B)(iii)(IV)—which is

17   inapplicable to Plaintiffs, see Dkt. 110 at 7—must be somehow construed differently than 8 U.S.C.

18   § 1225(b)(1)(B)(ii)—which explicitly applies to Plaintiffs—cannot be reconciled with either

19   Jennings or Matter of M-S-. See Dkt. 114 at 8-9; Matter of M-S-, 27 I&N Dec. at 515-16. Notably,

20   Plaintiffs do not take issue with any aspect of the statutory interpretation in Matter of M-S-, nor do

21   they dispute that the decision commands deference from this Court. See Dkt. 114 at 15-18.

22   Instead, Plaintiffs make two irrelevant and erroneous arguments. First, Plaintiffs contend that

23   “Jennings did not address the unique claims of those who entered without inspection and who

24   make up the Bond Hearing Class.” Dkt. 126 at 10. But for purposes of mandatory detention, the
     statute does not treat arriving aliens differently from aliens who enter without inspection. “An
25
     alien present in the United States who has not been admitted or who arrives in the United States
26
     (whether or not at a designated port of arrival) … shall be deemed for purposes of this chapter an
27
     applicant for admission,” 8 U.S.C. § 1225(a)(1) (emphasis added).               In turn, 8 U.S.C. §
28

                                                   5                      Department of Justice, Civil Division
                                                                           P.O. Box 868 Ben Franklin Station
     DEFENDANTS’ REPLY-MOTION TO VACATE                                         Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                                   (202) 598-8060
               Case 2:18-cv-00928-MJP Document 128 Filed 05/15/19 Page 8 of 15




 1   1225(b)(1)(A)(ii) prescribes that all asylum applicants who express a credible fear of persecution,
 2   irrespective of how they entered, are subject to a credible fear interview, and if found to have a
 3   credible fear, “detained for further consideration of the application for asylum.” 8 U.S.C. §
 4   1225(b)(1)(B)(ii). And, in any event, Matter of M-S- addressed a plaintiff who, like Plaintiffs,
 5   entered between Ports of Entry, see 27 I&N Dec. at 514, yet found that the interpretive principles

 6   elucidated in Jennings straightforwardly compelled, as a matter of statutory interpretation,

 7   detention without a bond hearing after the credible fear finding. See id. at 517-18; see also Dkt.

 8   114 at 15-17. The same is true here.

 9             Plaintiffs also protest that “the [Supreme] Court in Jennings explicitly declined to address

10   any constitutional challenges to detention and remanded the case to the lower courts to decide

11   those questions in the first instance.” Dkt. 126 at 10 (emphasis in original). Defendants do not

12   dispute that point, nor do they contend that Plaintiffs are categorically foreclosed from raising any

13   constitutional claims. Instead, Defendants take the largely unrebutted position that Matter of M-S-

14   necessarily requires this Court to reconsider the statutory and constitutional analysis in the Order,

15   which in turn compels vacatur of the Order. See Dkt. 114 at 8-9. Whether Plaintiffs’ new

16   constitutional claims justify injunctive relief is a question far outside the scope of this motion, and

17   one that can only be addressed after vacating the Order and considering a new motion for a

18   preliminary injunction that is based on the claims in the Third Amended Complaint.

19      III.      This Court Should Refrain From Deciding Issues Pertaining to Claims That Are
                  Not Yet Part of the Case.
20
               The remainder of Plaintiffs’ opposition to the motion to vacate attempts to litigate a variety
21
     of merits issues that are immaterial to resolution of the motion to vacate and whether the specific
22
     reasoning underlying the Order cannot be sustained given Matter of M-S-. See Dkt. 126 at 11-23.
23
     By itself, this demonstrates the presence of new legal issues that must be examined before new
24
     preliminary injunctive relief can be ordered. Now that the parties have stipulated to the Third
25
     Amended Complaint, see Dkt. 127 at 1, as well as a schedule to allow resolution of these issues
26
     before Plaintiffs will face any prejudice, see id., these issues should only be considered in
27
     conjunction with the parties’ forthcoming motions after the Order is vacated.
28

                                                     6                      Department of Justice, Civil Division
                                                                             P.O. Box 868 Ben Franklin Station
     DEFENDANTS’ REPLY-MOTION TO VACATE                                           Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                                     (202) 598-8060
             Case 2:18-cv-00928-MJP Document 128 Filed 05/15/19 Page 9 of 15




 1          Even if the Court were to examine these arguments now, it is clear that they involve
 2   radically different considerations than the ones this Court addressed in issuing the Order.
 3          A. First, there has been no consideration by this Court, or argument by the parties, of
 4   whether the Due Process Clause requires that a bond hearing be held within seven days of a bond
 5   hearing request when the operative statute requires detention. Indeed, in the Jennings litigation,

 6   the Ninth Circuit “recognized six months as a presumptively reasonable period of detention,” and

 7   noted that protections under the Due Process Clause attached when detention “has lasted six

 8   months and is expected to continue more than minimally beyond six months.” Rodriguez v.

 9   Robbins, 804 F.3d 1060, 1077-78 (9th Cir. 2015), rev’d by Jennings, 138 S. Ct. at 852. And

10   Supreme Court cases have expressly reinforced the proposition that the Due Process Clause is not

11   even implicated until the length of detention has reached six months. See Demore v. Kim, 538

12   U.S. 510, 521 (2003); Zadvydas v. Davis, 533 U.S. 678, 701 (2001). In light of these precedents,

13   it would be extraordinary to allow an injunction to remain in force that requires bond hearings

14   within seven days.

15          Plaintiffs’ only response to this wealth of authority is to return to their argument that in

16   Jennings, the plaintiffs did not “enter[] the United States without inspection.” Dkt. 126 at 15. But

17   many of the plaintiffs in Jennings resided in the United States, as did the plaintiffs in Zadvydas

18   and Demore, where the Supreme Court upheld detention schemes allowing for detention of six

19   months or longer. Because no apposite case supports Plaintiffs’ demand to end detention after one

20   week, Plaintiffs’ free-floating contention about what “due process requires,” Dkt. 126 at 11, is

21   incorrect and, in any event, cannot support keeping the Order in place. Instead, if Plaintiffs want

22   to seek preliminary relief on this basis, they must move for relief under the federal rules based on

23   the Third Amended Complaint.

24          B. Second, Plaintiffs must demonstrate standing and the propriety of class certification

25   with respect to the new claims in the Third Amended Complaint. See Dkt. 114 at 12-13. Plaintiffs

26   argue that they possess standing and no new class certification process is necessary. See Dkt. 126

27   at 16-18. Yet again, Plaintiffs conflate merits arguments for dismissal, which are not at issue now,

28   and the implications of Matter of M-S-, which are. Regarding the latter, Plaintiffs have failed to


                                                  7                      Department of Justice, Civil Division
                                                                          P.O. Box 868 Ben Franklin Station
     DEFENDANTS’ REPLY-MOTION TO VACATE                                        Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                                  (202) 598-8060
             Case 2:18-cv-00928-MJP Document 128 Filed 05/15/19 Page 10 of 15




 1   show that this Court does not need to reassess both standing and class certification in the wake of
 2   the Third Amended Complaint. That need for reassessment means that the current classwide
 3   injunction must be vacated.
 4           Indeed, Plaintiffs concede that standing must now be based on an entirely new theory—the
 5   perceived “specter of re-detention” that Plaintiffs purportedly face after having been released on
 6   bond. Dkt. 126 at 16. That theory has not been fully briefed by the parties, and cannot form the
 7   basis for leaving the Order in effect. It is also entirely speculative, and is the sort of issue that may
 8   be resolved as part of the implementation of Matter of M-S- when the decision goes into effect in
 9   July. See Dkt. 114-1 at 12 n.8. It is inappropriate to leave an injunction in place based on a
10   speculative theory that has not been briefed or addressed by this Court.
11           The class certification process raises similar concerns, and requires an independent
12   assessment of the new claims in the Third Amended Complaint. “To determine whether questions
13   of law or fact common to the class predominate, the court must analyze each claim separately.”
14   Guzman v. Bridgepoint Educ., Inc., 305 F.R.D. 594, 609 (S.D. Cal. 2015); see also Fed. R. Civ. P.
15   23(a)(2). It is therefore of no moment whether the current class definition “remains appropriate
16   for addressing Matter of M-S-,” Dkt. 126 at 18, because this Court must proceed on a claim-by-
17   claim basis to determine whether class certification remains appropriate and, if so, what the class
18   definition is. That requires ascertaining whether the “current named Plaintiffs” are adequate class
19   representatives, id., which simply cannot be determined without undertaking a claim-by-claim
20   analysis, something Plaintiffs make no effort to do in their opposition.
21           In the motion to vacate, Defendants further noted that this Court would have to consider
22   whether a “nationwide class” could continue based on the new claims Plaintiffs propose to bring
23   because of likely overlap with “Jennings class members.” Dkt. 114 at 13. Plaintiffs respond by
24   pointing to the perceived factual difference that they seek an immediate hearing, as opposed to a
25   “bond hearing after six months of imprisonment.” Dkt. 126 at 18. But the relevant subclass in
26   Jennings was certified based on the class representatives adequately representing the class, and it
27   is inconsistent with that determination to then certify a second identical class to seek relief not
28   sought in Jennings based on an identical legal claim—that the Due Process Clause requires aliens

                                                    8                       Department of Justice, Civil Division
                                                                             P.O. Box 868 Ben Franklin Station
     DEFENDANTS’ REPLY-MOTION TO VACATE                                           Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                                     (202) 598-8060
            Case 2:18-cv-00928-MJP Document 128 Filed 05/15/19 Page 11 of 15




 1   detained under § 1225(b) to have the right to a bond hearing. Indeed, one of the Jennings
 2   subclasses also contains “asylum seekers” who “have been found (by an immigration official) to
 3   have a credible fear of persecution in their home country should the United States deny them
 4   admittance.” 138 S. Ct. at 860 (Breyer, J., dissenting). This very likely constitutes a “single,
 5   significant question of law or fact” that this Court must consider in determining whether or not a
 6   nationwide class continues to be appropriate. Abdullah v. U.S. Sec. Assocs., Inc., 731 F.3d 952,
 7   957 (9th Cir. 2013) (emphasis omitted).
 8          C.    Third, Matter of M-S- dramatically changes the manner in which the INA’s
 9   jurisdictional bars apply to this case. Addressing those bars requires a new request for relief and
10   an assessment of how the bars apply to that request, and the instant injunction cannot stand given
11   that the Order’s analysis of the bars was based on the existence of regulatory bond hearings under
12   Matter of X-K-.
13          First, 8 U.S.C. § 1252(f)(1) prohibits classwide injunctive relief against the operation of
14   various INA provisions, including Section 1225. This Court found the provision inapplicable
15   because “Plaintiffs are not asking the Court to enjoin or restrain the operation of the provisions of
16   any statute, but instead seek an injunction against actions and policies that violate those statutes.”
17   Dkt. 91 at 19 (emphasis omitted). That theory is no longer valid—Matter of M-S- (and Jennings)
18   establish that bond hearings are not permitted by 8 U.S.C. § 1225. It is therefore essential for
19   Plaintiffs to explain how they will obtain classwide relief in the face of this bar, as the Supreme
20   Court explicitly required in Jennings. See id., 138 S. Ct. at 851 (“The Court of Appeals held that
21   this provision did not affect its jurisdiction over respondents’ statutory claims because those claims
22   did not seek to enjoin the operation of the immigration detention statutes, but to enjoin conduct …
23   not authorized by the statutes. This reasoning does not seem to apply to an order granting relief
24   on constitutional grounds.” (emphasis and internal quotation omitted)).
25          Ignoring this aspect of Jennings completely, Plaintiffs maintain that section 1252(f)(1)
26   “does not bar classwide injunctive relief.” Dkt. 126 at 20. They are wrong; that is exactly what
27   the provision does. See Jennings, 138 S. Ct. at 851 (“Section 1252(f)(1) thus prohibits federal
28   courts from granting classwide injunctive relief.”); Reno v. Am. Arab Anti-Discrimination Comm.,

                                                   9                      Department of Justice, Civil Division
                                                                           P.O. Box 868 Ben Franklin Station
     DEFENDANTS’ REPLY-MOTION TO VACATE                                         Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                                   (202) 598-8060
             Case 2:18-cv-00928-MJP Document 128 Filed 05/15/19 Page 12 of 15




 1   525 U.S. 471, 481 (1999) (“By its plain terms, and even by its title, that provision is nothing more
 2   or less than a limit on injunctive relief. It prohibits federal courts from granting classwide
 3   injunctive relief against the operation of §§ 1221-1231.”); Rodriguez v. Marin, 909 F.3d 252, 255
 4   (9th Cir. 2018) (noting that Reno likely “forecloses the argument that § 1252(f)(1) allows classwide
 5   injunctive relief”). Rather than grappling with these clear holdings, Plaintiffs rely on a Supreme
 6   Court case involving a completely different statute, see Dkt. 126 at 20 (citing Califano v.
 7   Yamasaki, 442 U.S. 682, 700 (1979)), that, among other things, involved the construction of a
 8   general judicial review provision, rather than an explicit prohibition on injunctive relief with a
 9   narrow carve-out for claims brought by “an individual alien.” 8 U.S.C. § 1252(f)(1). See Hamama
10   v. Adduci, 912 F.3d 869, 878 (6th Cir. 2018) (“Yamasaki was about an entirely different statute.
11   And although the rule laid out in Yamasaki may be true as a general rule, it does not stop the Court
12   from looking at a particular statute that uses the word ‘individual’ and determining that, even if
13   the use of ‘individual’ does not always bar class actions, it does bar them in the particular statute
14   at issue. And that is exactly what the [Supreme] Court found in Reno.”).
15          Plaintiffs contend that interpreting section 1252(f)(1) according to its plain terms
16   effectuates an unlawful suspension of the writ of habeas corpus and creates “serious constitutional
17   problems” because Plaintiffs “invoke the Court’s habeas corpus authority.” Dkt. 126 at 20-21.
18   Such issues obviously have not been considered by this Court and cannot support the continuing
19   effect of the instant injunction. Moreover, the problems Plaintiffs refer to are entirely illusory.
20   Limiting the availability of classwide injunctive relief does not suspend the writ of habeas corpus
21   because traditional writs of habeas corpus remain readily available and “individual alien[s]”
22   remain free to bring habeas cases. 8 U.S.C. § 1252(f)(1). Plaintiffs furthermore misapply the rule
23   in I.N.S. v. St. Cyr, 533 U.S. 289, 298-99 (2001), Dkt. 126 at 20, which requires a “clear statement
24   of congressional intent to repeal habeas jurisdiction” in order to find that a statute strips the courts
25   of all “judicial review” of “habeas petitions.” That prerequisite has no application where, as here,
26   the statute does not repeal habeas jurisdiction, but instead merely defines the form of remedy
27   available by precluding classwide injunctions. See Hamama, 912 F.3d at 879 (“[T]here is nothing
28   in § 1252(f)(1) that suspends the writ of habeas corpus. It is true that habeas is barred as to

                                                   10                      Department of Justice, Civil Division
                                                                            P.O. Box 868 Ben Franklin Station
     DEFENDANTS’ REPLY-MOTION TO VACATE                                          Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                                    (202) 598-8060
              Case 2:18-cv-00928-MJP Document 128 Filed 05/15/19 Page 13 of 15




 1   injunctive relief for class actions, but there is nothing barring a class from seeking a traditional
 2   writ of habeas corpus … or an individual from seeking habeas relief, whether injunctive or
 3   otherwise.” (emphasis in original)).              For similar reasons, section 1252(f)(1) presents no
 4   “Suspension Clause” problems, Dkt. 126 at 21. In sum, in view of the claims Plaintiffs propose to
 5   add to this case, this Court should reconsider the applicability of section 1252(f)(1).1
 6            Likewise, this Court will need to consider how a new request for relief can be squared
 7   with section 1252(e)(3). Plaintiffs criticize Defendants for having “not previously raised” this
 8   challenge, Dkt. 126 at 21, but it is now an issue because Plaintiffs, in the Third Amended
 9   Complaint, challenge the constitutionality and statutory legality of detention for applicants for
10   admission apprehended after crossing the border illegally under 8 U.S.C. § 1225(b)(1)(B)(ii) and
11   its implementing regulations (8 C.F.R. § 235.3(c)), see Dkt. 116-1, ¶¶ 54-55, 117-46, which
12   likely requires reviewing “section 1225(b) of this title and its implementation” and whether
13   “such section[] or any regulation issued to implement such section” is lawful. 8 U.S.C. §
14   1252(e)(3)(A). Plaintiffs’ other arguments, Dkt. 126 as 22-23, depend on the nature of the
15   claims they will pursue in the Third Amended Complaint or their new request for interim relief,
16   and provide no basis for keeping the current injunction in force that did not address in any way
17   the Third Amended Complaint’s new challenges to a new detention policy.
18            At this stage of the proceedings, it is unnecessary to determine whether sections 1252(f)(1)
19   and 1252(e)(3) definitively do or do not apply. Instead, it suffices to note that the analysis in the
20   Order regarding section 1252(f)(1) must change to account for the nature of the claims in the Third
21   Amended Complaint, and must further assess the applicability of section 1252(e)(3) in light of the
22   claims Plaintiffs propose to add.
23                                                    CONCLUSION
24            For the foregoing reasons, this Court should vacate its previous Order granting Plaintiffs’
25   motion for a preliminary injunction.
26   1
      Plaintiffs also maintain that the bar in section 1252(f)(1) does not extend to “classwide declaratory relief.” Dkt. 126
     at 21. Even if correct, this argument means that the Order must be vacated because it is preliminary and it is not
27
     declaratory relief. See Doran v. Salem Inn, Inc., 422 U.S. 922, 931 (1975) (“[P]rior to final judgment there is no
     established declaratory remedy comparable to a preliminary injunction.”).
28

                                                           11                         Department of Justice, Civil Division
                                                                                       P.O. Box 868 Ben Franklin Station
     DEFENDANTS’ REPLY-MOTION TO VACATE                                                     Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                                               (202) 598-8060
           Case 2:18-cv-00928-MJP Document 128 Filed 05/15/19 Page 14 of 15



     Dated: May 15, 2019                     Respectfully submitted,
 1
 2                                           JOSEPH H. HUNT
                                             Assistant Attorney General
 3                                           Civil Division
 4
                                             WILLIAM C. PEACHEY
 5                                           Director
                                             Office of Immigration Litigation,
 6                                           District Court Section
 7
                                             EREZ REUVENI
 8                                           Assistant Director

 9                                           LAUREN C. BINGHAM
                                             Trial Attorney
10
11                                           /s/Archith Ramkumar
                                             ARCHITH RAMKUMAR
12                                           Trial Attorney
                                             United States Department of Justice
13
                                             Civil Division
14                                           Office of Immigration Litigation,
                                             District Court Section
15                                           P.O. Box 868, Ben Franklin Station
                                             Washington, DC 20044
16
                                             Phone: (202) 598-8060
17                                           Archith.Ramkumar@usdoj.gov

18                                           SARAH STEVENS WILSON
                                             Assistant United States Attorney
19
20
21
22
23
24
25
26
27
28

                                                          Department of Justice, Civil Division
                                                           P.O. Box 868 Ben Franklin Station
     DEFENDANTS’ REPLY-MOTION TO VACATE                         Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                   (202) 598-8060
            Case 2:18-cv-00928-MJP Document 128 Filed 05/15/19 Page 15 of 15




 1                                    CERTIFICATE OF SERVICE

 2          I HEREBY CERTIFY that on May 15, 2019, I electronically filed the foregoing

 3   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document
 4   is being served this day on all counsel of record via transmission of Notices of Electronic Filing
 5
     generated by CM/ECF or in some other authorized manner for those counsel or parties who are
 6
     not authorized to receive electronically filed Notices of Electronic Filing.
 7
 8                                                         /s/ Archith Ramkumar
                                                           Trial Attorney
 9                                                         United States Department of Justice
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
                                                                         Department of Justice, Civil Division
26   DEFENDANTS’ REPLY- MOTION TO VACATE                                   Office of Immigration Litigation
     (Case No. 2:18-cv-00928-MJP)                                         P.O. Box 868 Ben Franklin Station
27                                                                             Washington, D.C. 20044
                                                                                   (202) 598-8060
28
